Name: 79/434/EEC: Council Decision of 26 April 1979 authorizing extension or tacit renewal of certain Trade Agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-04

 Avis juridique important|31979D043479/434/EEC: Council Decision of 26 April 1979 authorizing extension or tacit renewal of certain Trade Agreements concluded between Member States and third countries Official Journal L 111 , 04/05/1979 P. 0033 - 0035****( 1 ) OJ NO L 326 , 29 . 12 . 1969 , P . 39 . ( 2 ) OJ NO L 123 , 11 . 5 . 1978 , P . 23 . COUNCIL DECISION OF 26 APRIL 1979 AUTHORIZING EXTENSION OR TACIT RENEWAL OF CERTAIN TRADE AGREEMENTS CONCLUDED BETWEEN MEMBER STATES AND THIRD COUNTRIES ( 79/434/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 DECEMBER 1969 ON THE PROGRESSIVE STANDARDIZATION OF AGREEMENTS CONCERNING COMMERCIAL RELATIONS BETWEEN MEMBER STATES AND THIRD COUNTRIES AND ON THE NEGOTIATION OF COMMUNITY AGREEMENTS ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS EXTENSION OR TACIT RENEWAL BEYOND THE END OF THE TRANSITIONAL PERIOD HAS ALREADY AND MOST RECENTLY BEEN AUTHORIZED IN THE CASE OF THE AGREEMENTS AND PROTOCOLS LISTED IN THE ANNEX HERETO BY DECISION 78/419/EEC ( 2 ); WHEREAS THE MEMBER STATES CONCERNED HAVE REQUESTED AUTHORIZATION TO EXTEND OR RENEW THESE AGREEMENTS WITH A VIEW TO AVOIDING INTERRUPTION IN THEIR COMMERCIAL RELATIONS WITH THE THIRD COUNTRIES CONCERNED BASED ON AGREEMENT ; WHEREAS AUTHORIZATION HAS TO BE GRANTED ONLY FOR THE MAINTENANCE OF TRADE RELATIONS BETWEEN THE MEMBER STATES AND THE THIRD COUNTRIES CONCERNED , BASED ON AGREEMENTS , PENDING THEIR REPLACEMENT BY COMMUNITY AGREEMENTS TO BE NEGOTIATED ; WHEREAS SUCH AUTHORIZATION WOULD NOT , THEREFORE , IN ANY WAY MODIFY THE OBLIGATION OF THE MEMBER STATES TO AVOID AND , WHERE APPROPRIATE ELIMINATE , ANY INCOMPATIBILITY BETWEEN SUCH AGREEMENTS AND THE PROVISIONS OF COMMUNITY LAW ; WHEREAS , FURTHERMORE , THE PROVISIONS OF THE INSTRUMENTS TO BE EITHER EXTENDED OR RENEWED WOULD NOT , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE MEMBER STATES CONCERNED HAVE DECLARED THAT THE EXTENSION OR TACIT RENEWAL OF THESE AGREEMENTS WOULD PREVENT NEITHER THE OPENING OF COMMUNITY NEGOTIATIONS WITH THE THIRD COUNTRIES CONCERNED NOR THE TRANSFER OF THE COMMERCIAL FABRIC THEREOF TO COMMUNITY AGREEMENTS , NOR WOULD IT , DURING THE PERIOD ENVISAGED , HINDER THE ADOPTION OF THE MEASURES NECESSARY TO COMPLETE THE STANDARDIZATION OF THE IMPORT SYSTEMS OF THE MEMBER STATES ; WHEREAS , AT THE CONCLUSION OF THE CONSULTATIONS PROVIDED FOR IN ARTICLE 2 OF THE DECISION OF 16 DECEMBER 1969 , IT WAS ESTABLISHED , AS THE AFORESAID DECLARATIONS BY THE MEMBER STATES CONFIRM , THAT THE PROVISIONS OF THE AGREEMENTS TO BE EXTENDED OR RENEWED WOULD NOT , DURING THE PERIOD ENVISAGED , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS , IN THESE CIRCUMSTANCES , THE AGREEMENTS MAY BE EITHER EXTENDED OR TACITLY RENEWED FOR A LIMITED PERIOD , HAS ADOPTED THIS DECISION : ARTICLE 1 THE TRADE AGREEMENTS AND PROTOCOLS LISTED IN THE ANNEX HERETO BETWEEN MEMBER STATES AND THIRD COUNTRIES MAY BE EXTENDED OR TACITLY RENEWED UP TO THE DATES SPECIFIED IN EACH CASE IN THE SAID ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 APRIL 1979 . FOR THE COUNCIL THE PRESIDENT M . D ' ORNANO**** BILAG - ANHANG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE // // // MEDLEMSSTAT // TREDJELAND // AFTALENS ART OG DATERING // UDLOEB EFTER FORLAENGELSE // // MITGLIEDSTAAT // DRITTLAND // ART UND DATUM DES ABKOMMENS // ABLAUF NACH VERLAENGERUNG // // MEMBER STATE // THIRD COUNTRY // TYPE AND DATE OF AGREEMENT // EXTENDED UNTIL // // ETAT MEMBRE // PAYS TIERS // NATURE ET DATE DE L ' ACCORD // ECHEANCE APRES PROROGATION OU RECONDUCTION // // STATO MEMBRO // PAESI TERZI // NATURA E DATA DELL ' ACCORDO // SCADENZA DOPO IL RINNOVO // // LID-STAAT // DERDE LAND // AARD EN DATUM VAN HET AKKOORD // VERVALDATUM NA VERLENGING // // BENELUX // ISRAEL // ACCORD COMMERCIAL // 29 . 8 . 1958 // 31 . 8 . 1980 // // PORTUGAL // ACCORD COMMERCIAL // 24 . 5 . 1961 // 30 . 9 . 1980 // // PHILIPPINES // ACCORD COMMERCIAL // 14 . 3 . 1976 // 11 . 10 . 1980 // // IRELAND // PORTUGAL // TRADE AGREEMENT // 6 . 2 . 1952 // 31 . 12 . 1980 // // SPAIN // TRADE AGREEMENT // 19 . 12 . 1951 // 31 . 12 . 1980 // // SWITZERLAND // TRADE AGREEMENT // 26 . 12 . 1951 // 31 . 12 . 1980 // // ITALIA // CUBA // SCAMBIO DI NOTE // 9 . 9 . 1950 // 8 . 9 . 1980 // // INDIA // ACCORDO COMMERCIALE E // 6 . 10 . 1959 // // // SCAMBIO DI LETTERE // 7 . 7 . 1964 // 30 . 6 . 1980 // // LIBANO // ACCORDO COMMERCIALE // 4 . 11 . 1955 // 10 . 9 . 1980 // // SVEZIA // ACCORDO COMMERCIALE // 18 . 12 . 1961 // 31 . 10 . 1980 // // SVIZZERA // ACCORDO COMMERCIALE // 21 . 10 . 1950 // 31 . 10 . 1980 // // YEMEN // PROTOCOLLO ADDIZIONALE ( AL TRATTATO D ' AMICIZIA E DI RELAZIONI ECONOMICHE DEL 4 . 9 . 1937 ) // 5 . 10 . 1959 // 31 . 12 . 1980 // // DANMARK // CAMEROUN // HANDELSAFTALE // 8 . 10 . 1962 // 7 . 10 . 1980 // // DEUTSCHLAND // EKUADOR // HANDELSABKOMMEN // 1 . 8 . 1953 // 15 . 10 . 1980 // // KOLUMBIEN // HANDELSABKOMMEN // 9 . 11 . 1957 // 10 . 11 . 1980 // // UEBL // MEXIQUE // ACCORD COMMERCIAL // 11 . 9 . 1950 // 11 . 9 . 1980 // // UNITED // KINGDOM // HAITI // EXCHANGE OF LETTERS FOR THE ESTABLISHMENT OF A COMMERCIAL ' MODUS VIVENDI ' // 25 . 2 . 1928 // 31 . 12 . 1980 // // ICELAND // AGREEMENT RELATING TO TRADE AND COMMERCE ( WITH PROTOCOL ) // 19 . 5 . 1933 // 31 . 12 . 1980 // // NORWAY // TRADE AGREEMENT // 15 . 12 . 1950 // 31 . 12 . 1980 //